In an action inter alia to recover damages for false arrest, plaintiffs appeal from an order of the Supreme Court, Queens County, dated March 31, 1975, which, inter alia, denied their motion for discovery of certain Grand Jury minutes. Order affirmed, with $50 costs and disbursements. Disclosure of Grand Jury minutes has been permitted in civil cases in which there is a public interest in such disclosure (People v Di Napoli, 27 NY2d 229; Matter of Quinn [Guion], 267 App Div 913, affd 293 NY 787). In our view, disclosure is not warranted to aid private civil litigants because of the chilling effect such disclosure might have on the ability of future grand juries to obtain witnesses (see People v Di Napoli, supra). Gulotta, P. J., Rabin, Hopkins, Latham and Margett, JJ., concur. [81 Misc 2d 103.]